Citation Nr: 0841702	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, to include as secondary to the service-
connected disability of bilateral pes planus, status post 
bunionectomy.

2.  Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. §4.30, for surgery of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Buffalo, NY Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
status post bunionectomy, evaluated as 30 percent disabling.

2.  A right ankle disability did not originate in service and 
it is not related to any incident of service.

3.  The veteran's current residuals of a right ankle fracture 
are directly related to his service-connected bilateral pes 
planus, status post bunionectomy.

4.  The veteran's April 4, 2006, surgery following a right 
ankle fracture was treatment of a service-connected 
disability that necessitated a hospital admission of three 
days, a cast for approximately 4 weeks and crutches for 
approximately 8 weeks.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture are proximately due 
to, or the result of, service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.310(a) (2008).

2.  The criteria for entitlement to a temporary total 
disability rating for convalescence under 38 C.F.R. §4.30, 
for surgery of a right ankle fracture, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2006, prior to the 
initial adjudication of his claims in the November 2006 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
August 2006, pertaining to the downstream disability rating 
and effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran contends that his current residuals of a right 
ankle fracture are related to his service connected bilateral 
pes planus, status post bunionectomy, as this service-
connected foot condition caused the veteran to fall and 
fracture his right ankle.  

The veteran has been granted service connection for bilateral 
pes planus, status post bunionectomy, evaluated as 30 percent 
disabling.  

While service treatment records reflect treatment for 
bilateral foot conditions in service, they are absent of any 
findings of a right ankle condition. 

VA outpatient treatment reports from February 2006 to June 
2007 reflect that the veteran fractured his right ankle in 
March 2006 and was treated in the VA hospital emergency room 
and provided a cast.  Thereafter, the veteran underwent 
surgery on his right ankle, an open reduction internal 
fixation (ORIF), on April 4, 2006 for which he was admitted 
to the hospital from April 3, 2006 to April 5, 2006.  He was 
placed in a cast following surgery.  The veteran was placed 
on non-weight bearing status until May 2006, after which he 
progressed to full weight bearing.  The veteran's cast was 
removed in May 2006 and he was placed on crutches until June 
2006, after which he was given a cane to use.  He continued 
to use a cane as recently as January 2007.  In addition, the 
veteran was placed in physical therapy in June 2006.

In July 2006, a VA treatment provider believed the veteran's 
ankle injury was "more than likely as not related to his 
previous service-connected bilateral foot condition, where he 
had previous surgery and would recommend further 
consideration of service connection of his foot disease to 
the current ankle fracture event."

In an October 2006 VA examination, the veteran was diagnosed 
with status post right ankle fracture with residual pain and 
decreased range of motion.  The examiner opined that he was 
unable to resolve without resorting to mere speculation the 
issue of whether the residuals of the right ankle fracture 
were proximately due to the service-connected bilateral pes 
planus, status post bunionectomy. 

Having carefully reviewed the record, the Board finds that on 
balance the evidence supports the veteran's claim for service 
connection for residuals of a right ankle fracture, as 
secondary to his service-connected bilateral pes planus, 
status post bunionectomy.  The objective evidence of record 
demonstrates that the veteran has current residuals of a 
right ankle fracture, is service-connected for bilateral pes 
planus, status post bunionectomy, and a relationship between 
the residuals of a right ankle fracture and his service-
connected bilateral pes planus, status post bunionectomy, is 
established by way of a medical nexus opinion.  The Board 
notes that while the VA examiner could not furnish an opinion 
as to whether the veteran's residuals of a right ankle 
fracture were related to his service-connected bilateral pes 
planus, status post bunionectomy, this opinion does not 
contradict the positive nexus opinion furnished by the VA 
treatment provider.  In addition, the record does not include 
any other evidence that would contradict the nexus opinion 
furnished.  Thus, service connection for residuals of a right 
ankle fracture, as secondary to the veteran's service 
connected bilateral pes planus, status post bunionectomy, is 
warranted.



II.  A Temporary Total Evaluation under 38 C.F.R §4.30

Pertinent Laws and Regulations

The veteran argues that he is entitled to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.30 for a 
right ankle surgery performed on April 4, 2006.

A total disability rating (100 percent) will be assigned 
without regard to the other provisions of the rating schedule 
when it is established that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of 38 C.F.R. § 4.30.  Temporary 
total disability ratings are assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a) (1), (2), (3).

Analysis

As noted above, VA outpatient treatment reports from February 
2006 to June 2007 reflect the veteran fractured his right 
ankle in March 2006 for which he was treated in the VA 
hospital emergency room and provided a cast.  The veteran 
underwent surgery on his right ankle on April 4, 2006 and was 
admitted to the hospital from April 3, 2006 to April 5, 2006.  
He was placed in a cast following surgery.  The veteran was 
placed on non-weight bearing status, following his surgery, 
until May 2006, and later progressed to full weight bearing.  
The veteran's cast was removed in May 2006 and he was placed 
on crutches until June 2006, after which he was given a cane 
to use.  He continued to use a cane as recently as January 
2007.  The veteran underwent physical therapy beginning in 
June 2006.

As the veteran has been awarded service connection for 
residuals of a right ankle fracture per this decision and the 
record reflects therapeutic immobilization of one major joint 
or more and the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited) following the 
veteran's surgery for a right ankle fracture, the Board finds 
that the criteria for a temporary total rating under 38 
C.F.R. § 4.30 have been met.  Accordingly, to the extent 
permissible, a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, for surgery of a right 
ankle fracture, is warranted.  


ORDER

Service connection for residuals of a right ankle fracture, 
to include as secondary to the service-connected disability 
of bilateral pes planus, status post bunionectomy, is 
granted.

Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, for surgery of a right 
ankle fracture is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


